Citation Nr: 0202751	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  00-15 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a fracture of the right patella with absence of 
the distal half of the patella and retained wire loop in soft 
tissue, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel



INTRODUCTION

The appellant served on active duty from July 1956 to August 
1958.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This case is not yet ready for appellate review.  In his May 
2000 Notice of Disagreement, the appellant requested, "a 
personal hearing at the VARO [with] the local hearing 
officer."  In his July 2000 VA Form 9, Appeal to the Board 
of Veteran's Appeals, the appellant indicated that he did not 
want a hearing before the Board.

Although the appellant has clearly and unambiguously 
requested a hearing at the RO before a local hearing officer, 
no such hearing has been held or scheduled.  Neither the 
appellant nor his representative has withdrawn his request 
for that hearing.

Accordingly, in order to afford due process to the appellant, 
this case is REMANDED for the following:

1.  The appellant should be scheduled for 
a hearing before a local hearing officer 
at the RO.

2.  The RO should thereafter readjudicate 
the appellant's claim.  If the issue on 
appeal is not granted to the appellant's, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case containing notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response.

Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


